UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2219


PYI SONE AYE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 19, 2010                 Decided:   May 10, 2010


Before KING, AGEE, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Carmen   DiAmore-Siah,  LAW   OFFICE OF   CARMEN   DIAMORE-SIAH,
Honolulu, Hawaii, for Petitioner. Tony West, Assistant Attorney
General, Ernesto H. Molina, Jr., Assistant Director, Anthony P.
Nicastro, Senior Litigation Counsel, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pyi Sone Aye, a native and citizen of Burma, petitions

for   review   of   an   order   of    the   Board   of    Immigration     Appeals

(“Board”) summarily dismissing his appeal pursuant to 8 C.F.R.

§ 1003.1(d)(2)(i)(A), (E) (2009).              We have reviewed the record

and   the   Board’s      order   and    find    no   abuse     of    discretion.

Accordingly, we deny the petition for review for the reasons

stated by the Board.       See In re: Aye (B.I.A. July 27, 2009).              We

dispense    with    oral    argument     because     the     facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               PETITION DENIED




                                        2